Citation Nr: 0119849	
Decision Date: 08/01/01    Archive Date: 08/10/01	

DOCKET NO.  95-26 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities on a direct basis or as 
the result of exposure to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities on a direct basis or as 
the result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran retired in July 1979 after more than 22 years' 
active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in June 1994 that 
denied service connection for peripheral neuropathy of the 
lower extremities.  For reasons that will become clear below, 
the claim of service connection for peripheral neuropathy has 
been divided into two separate issues involving the upper and 
lower extremities.  

In written argument prepared in July 2001, the veteran's 
representative raised the claim of entitlement to individual 
unemployability due to service-connected disabilities under 
38 C.F.R. § 4.16 (2000).  It was asked that this issue be 
referred to the RO for development.  As clearly noted by the 
veteran's representative, this claim is not before the Board 
at this time.  Accordingly, the Board refers the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities to the 
RO for appropriate action.  
  
The issue relating to service connection for peripheral 
neuropathy of the lower extremities will be the subject of 
the REMAND that follows this decision.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to the claim of 
entitlement to service connection for peripheral neuropathy 
of the upper extremities.

2.  The veteran retired from service in July 1979 and had 
active service in the Republic of Vietnam during the Vietnam 
War.

3.  The medical evidence shows that the veteran's current 
upper extremity peripheral neuropathy began many years after 
his separation from service.  

4.  There is no medical evidence that provides a nexus 
between any current upper extremity peripheral neuropathy and 
service or any service-connected disability.  


CONCLUSION OF LAW

Peripheral neuropathy of the upper extremities was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1110, 1112, 1113, 1131, 1137, 5107(b) (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.307, and 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran retired from active service in 
July 1979.  The records show that he served on active duty in 
Vietnam during the Vietnam War.  Although the service medical 
records do reflect fractures of the right wrist and right 
elbow (service connection is in effect for those 
disabilities), those records are negative for any diagnosis 
of upper extremity peripheral neuropathy or any pertinent 
abnormal clinical neurological findings.  

The post-service medical records show that, in September 
1979, the veteran complained of mild anesthesia of the flexor 
surface of the distal phalanx of the right thumb, with slight 
weakening of the flexor power of the right thumb and a 
definite loss of motion of the right wrist.  

In November 1981, a VA compensation examination was 
conducted.  The only clinical finding pertinent to the upper 
extremities was that there was 5/5 muscle strength in all 
muscle groups.  

The records are otherwise negative for any neurological 
complaints or pertinent abnormal findings regarding the upper 
extremities until 1994, when bilateral carpal tunnel syndrome 
and right cubital tunnel syndrome were diagnosed.  In October 
1994, the veteran underwent a right carpal tunnel release and 
a right cubital tunnel release.  He underwent left carpal 
tunnel release in January 1998.  

On VA compensation examination primarily for evaluation of 
the veteran's joints in October 1997, he complained of 
numbness and tingling, but no significant weakness, in all 
four extremities.  The examiner reported no neurological 
findings, but indicated that muscle strength was 5/5 
throughout the right upper extremity.  

In November 1997, a private physical therapist wrote that, 
using a dynamometer, the veteran had a 65 percent loss of 
grip strength in his right hand (55 pounds) and 95 pounds in 
his left hand.  

A VA orthopedic examiner wrote in June 1999 that the veteran 
complained of numbness in both hands and both feet, but that 
he had noticed an improvement in the numbness and grip 
strength in his hands.  The examiner described subjective 
decreased sensation in his hands.  Tinel's and Phalen's signs 
were negative.  There was no muscle wasting and muscle 
strength was normal.  The examiner diagnosed peripheral 
neuropathy, noting that the veteran's right wrist and right 
elbow fractures, and the right carpal tunnel and cubital 
tunnel surgery were unrelated to the peripheral neuropathy.  

Also in June 1999, a VA neurological examiner noted the 
veteran's complaint that he would drop items with his hands 
and that he had numbness of all his fingers extending to his 
wrists.  The examiner referred to a 1980 EMG that reportedly 
demonstrated early L5 and S1 nerve root irritation and to a 
1991 sural nerve biopsy that reportedly showed mild to 
moderate neuropathy with severe loss of myelinated fibers.  
Both of those examinations, however, were conducted for the 
purpose of evaluating possible neuropathy of the lower 
extremities and in no way considered any abnormality of the 
upper extremities.  On examination, there was a loss of touch 
to pinprick in the wrists and lower arms.  No motor weakness 
was detected.  The diagnosis was peripheral neuropathy 
involving small and large nerve fibers of a moderate degrees.  
The examiner indicated that the etiology of the neuropathy 
was "not determined by clinical data, EMG or nerve biopsy."  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
numerous VA examination reports, as well as VA and private 
treatment records.  Significantly, no additional pertinent 
evidence has been identified by the veteran.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's appeal.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
peripheral neuropathy of the upper extremities.  The 
discussions in the rating decisions, statement of the case, 
supplemental statements of the case and other communications 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board, therefore, finds that the 
notice requirements of the new law have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).  Satisfactory 
lay or other evidence that injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (2000).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
neurological condition becomes manifest to a degree of 
10 percent within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The regulations pertaining to Agent Orange exposure, 
including all herbicides used in Vietnam, specify the 
diseases for which service connection may be presumed due to 
association or exposure to herbicide agents. 38 C.F.R. § 
3.309(e).  The specific diseases are chloracne or other 
acneiform disease consistent with chloracne, Hodgkin's 
disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
soft tissue sarcoma, multiple myeloma, respiratory cancers, 
acute and subacute peripheral neuropathy and prostate cancer.  
If a veteran who served in Vietnam during the Vietnam Era 
develops a disease listed as associated with an herbicide 
agent, exposure to an herbicide agent will be presumed.  38 
C.F.R. § 3.307(a)(6)(iii).  

In addition, the Secretary of the Department of Veterans 
Affairs formally announced in the Federal Register on January 
4, 1994, that a presumption of service connection based on 
exposure to herbicides used in Vietnam was not warranted for 
certain conditions or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  59 Fed. Reg. 341 (1994).  

For service connection to be presumed, a disease listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneiform disease consistent with chloracne, porphyria 
cutanea tarda and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancer within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval or air service.  
38 C.F.R. § 3.307(a)(6).  For purposes of this section, the 
term acute and subacute peripheral neuropathy means a 
transient peripheral neuropathy that appears within a week or 
months of exposure to an herbicide agent and resolved within 
two years of the date of onset.  

There is no medical or lay evidence in this case that the 
veteran's current peripheral neuropathy of the upper 
extremities appeared with a week or months after his alleged 
exposure to herbicide during his service in Vietnam or that 
it resolved within 2 years of the date of onset, as required 
by 38 C.F.R. §§ 3.307 or 3.309.  Upper extremity peripheral 
neuropathy was not diagnosed until many years after service 
and there is evidence that he still has peripheral neuropathy 
of the upper extremities.  Therefore, the criteria set forth 
in §§ 3.307 or 3.309 are not met and none of the presumptions 
afforded therein, including that relating to exposure to 
herbicide, is applicable to the veteran's claim.  

Nevertheless, service connection may still be established by 
evidence that directly connects the current disorder to an 
injury or disease incurred in service.  See Combee v. Brown, 
5 Vet. App. 248 (1993); rev'd 34 F.3d 1039 (Fed.Cir.1994).  
In this case, however, there is no evidence documenting the 
veteran's actual exposure to herbicide during his service in 
Vietnam and he himself has not referred to any specific 
incident of exposure.  Peripheral neuropathy of the upper 
extremities was not diagnosed until the 1990s-many years 
after his separation from service.  Moreover, there is no 
medical evidence whatsoever that attributes this veteran's 
current upper extremity peripheral neuropathy either to his 
alleged herbicide exposure, to any other injury or disease in 
service, or to any service-connected disability.  In this 
regard, it should be noted that competent medical evidence is 
required to establish a nexus between a current disability 
and some incident of service.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

In the absence of competent evidence demonstrating that the 
veteran's current peripheral neuropathy of the upper 
extremities had its origins in or is otherwise related to any 
injury or disease incurred in active service, the criteria 
for service connection are not met.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Therefore, the Board concludes that service connection for 
peripheral neuropathy of the upper extremities is not 
established.  


ORDER

Entitlement to service connection for peripheral neuropathy 
of the upper extremities is denied.


REMAND

A review of the record discloses that service connection is 
in effect for a lumbar spine disability.  The disability was 
initially characterized as a compression fracture of the 
upper lumbar spine, although service medical records also 
showed degenerative disk disease at L5-S1.  In 1982, the 
disability was characterized as compression fracture of the 
upper lumbar spine with lumbosacral strain and the rating for 
the disability was increased to 20 percent, effective from 
1979.  

Considering the above information and the fact that a nerve 
conduction study in March 1980 revealed beginning or early 
nerve root irritation at L5 to S1 on the right, and in light 
of recent VA and private examination and treatment reports 
that reflect a diagnosis of peripheral neuropathy of the 
lower extremities, the Board finds that the medical evidence 
reasonably raises a claim for an increased rating for the 
service-connected low back disability.  38 C.F.R. § 3.157 
(2000).  Inasmuch as there is a question as to what lower 
extremity neurological manifestations are due to the service-
connected disability and which are not, the Board finds that 
the current claim and the "reasonably raised" increased 
rating claim are inextricably intertwined.  Therefore, and in 
light of the enhanced assistance requirements of the VCAA, 
the Board believes that additional medical evidence is 
necessary in order to adjudicate either claim.  

Accordingly, the case is REMANDED for the following 
additional actions:

1.  The RO should request copies of up-to-date 
records of any examination or treatment, VA or non-
VA, that the veteran has received for his low back 
disability or any neurological complaints in his 
legs.  All records so received should be associated 
with the claims file.  

2.  The RO should then schedule the veteran for a 
complete neurological examination.  The claims file 
must be made available to and be reviewed by the 
examiner in conjunction with the examination.  All 
necessary tests should be completed.  The examiner 
should record all pertinent complaints, clinical 
findings, and diagnoses.  In addition, the examiner 
is asked to provide an explicit response to the 
following questions:

(a)  Is it at least as likely as not that 
any current neurological or other 
manifestations are related to the 
veteran's service-connected lumbar spine 
disability (compression fracture of the 
upper lumbar spine with lumbosacral 
strain) or to other findings noted in 
service or within the first year after 
the veteran's separation from service 
(e.g., degenerative disk disease/nerve 
root compression at L5-S1) or to any 
other injury or disease that had its 
origins in service?  If so, please 
identify those manifestations.  

(b)  Is it at least as likely as not that 
any current neurological manifestations 
are attributable to any disorder that is 
unrelated to service or to the service-
connected lumbar spine disability?  If 
so, please identify those manifestations.  

(c)  All opinions should be supported by 
adequate rationale and by reference to 
pertinent evidence in the claims file.  
To the extent possible, the examiner 
should distinguish any contrary opinions 
and diagnoses that are contained in the 
file.  

3.  After the development requested has been 
completed, the RO should review the examination to 
ensure that it is in complete compliance with this 
REMAND.  It is imperative that if this report is 
deficient in any manner, the RO must implement 
corrective procedures at once.  

4.  The RO should then review the claims file and 
ensure that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  

5.  The RO should then consider the issues of 
service connection for peripheral neuropathy of the 
lower extremities, as due to exposure to herbicide 
and also pursuant to Combee, and of an increased 
rating for the service-connected lumbar spine 
disability.  If action taken regarding the service 
connection issue remains adverse to the veteran, 
the RO should furnish him and his representative 
with a supplemental statement of the case and they 
should be given an opportunity to respond.  If 
action taken as to the increased rating claim is 
adverse to the veteran and if he perfects a timely 
appeal regarding that issue, the RO should then 
certify that issue for appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	William Harryman
	Acting Member, Board of Veterans' Appeals

 


